Citation Nr: 0931093	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-17 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Esq.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to March 
1967. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

When these matters were initially before the Board in April 
2008, the Board denied a claim to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand, the Court vacated the 
Board's decision in March 2009, and remanded the case for 
compliance with the terms of the Joint Motion.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.   The RO denied the Veteran's claims for an acquired 
psychiatric disorder in September 1968, March 1985, and July 
1997. 

2.  The RO's July 1997 decision is the last final denial for 
an acquired psychiatric disorder on any basis.    

3.  The evidence added to the record since July 1997, when 
viewed by itself or in the context of the entire record, is 
neither cumulative nor redundant and relates to an 
unestablished fact necessary to substantiate the claim.  




CONCLUSIONS OF LAW

1.  The July 1997 rating decision, which denied the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 
2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2008).

2.  The evidence received subsequent to the July 1997 RO 
decision is new and material and the criteria to reopen the 
claim have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107(b), 5108 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (as amended) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the Veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As he filed his claim in 2004, this version of 
38 C.F.R. § 3.156(a) is applicable in this case.

Historically, the Veteran initially filed a claim of 
entitlement to service connection for an acquired psychiatric 
disorder in November 1967.  This claim was denied in a 
September 1968 rating decision.  At that time, it was 
determined that his psychiatric disorder preexisted service 
and was not aggravated by service.  It was further noted that 
he had been diagnosed with a personality disorder. The 
Veteran did not appeal that decision and it became final.

The Veteran subsequently filed a claim to reopen in February 
1985.  This claim was denied in a March 1985 rating decision.  
Another claim to reopen was denied in a July 1997 rating 
decision.  The RO's July 1997 decision is the last final 
denial for a psychiatric disorder on any basis.

When the Veteran's claim was decided in July 1997, no 
additional evidence had been submitted since the previously 
adjudicated February 1985 claim. The RO denied the claim, 
stating that it was duplicative in nature.  As such, the 
claim was not reopened. 

The Veteran once again filed to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder in December 2004.  In April 2005, the RO denied the 
claim on the basis that no new and material evidence had been 
submitted.  He appealed.  

The evidence added to the record since the July 1997 RO 
decision, includes a December 1997 VA examination, private 
outpatient treatment notes, private inpatient treatment 
records, and VA outpatient treatment reports.  At this 
juncture, the Board finds that an August 2004 VA outpatient 
treatment record is sufficient to reopen the claim.  Indeed, 
this evidence was not before the Board in July 1997 and is 
not cumulative or redundant of evidence associated with the 
claims file at that time. 

Most significantly, the VA treating psychiatrist, diagnosed 
with Veteran with schizoaffective schizophrenia, an acquired 
psychiatric disorder, as opposed to a personality disorder.  
Additionally, he suggested the Veteran's disorder was related 
to service, stating "the presentation is congruent with 
schizoaffective schizophrenia compounded by alcohol abuse, 
dating back to military service." 

Given the VA psychiatrist's diagnosis and statement, a 
reasonable possibility of substantiating his claim is raised.  
Therefore, the claim will be reopened and remanded as 
discussed in the Remand portion of this decision.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claim to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the Board is reopening the claim for an 
acquired psychiatric disorder therefore further notice under 
Kent is not needed.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder is granted. 


REMAND

Having reopened the claim of entitlement to service 
connection for an acquired psychiatric disorder, the Board 
finds that a remand is in order.  As provided for by the 
VCAA, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  This duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim. 

Although the Veteran's August 2004 statement from a 
psychiatrist seems to indicate the Veteran's psychiatric 
disorder dates back to service, his assessment is not 
sufficient to grant service connection.  Most significantly, 
the record is unclear as to whether the Veteran's psychiatric 
disorder preexisted service and, if so, was aggravated by 
service.  The psychiatrist did not address this point.

Specifically, the Board notes that the Veteran's March 1966 
entrance examination noted a normal psychiatric evaluation.  
Furthermore, a December 1966 in-service hospitalization 
report diagnosed an acute schizophrenic reaction, paranoid 
type. The report indicated that this diagnosis was incurred 
in the line of duty, and did not exist prior to service.  

However, a February 1967 Medical Board contradicted these 
findings, determining that the Veteran's psychiatric disorder 
had not occurred in the line of duty, but in fact, existed 
prior to service and was not aggravated by service. 

Based on the conflicting findings of the December 1966 
hospitalization report and the February 1967 Medical Board, 
the record is unclear as to whether the Veteran's acquired 
psychiatric disorder preexisted service or was incurred in 
service.  The Board finds this is a medical question outside 
of its jurisdiction. See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).

Further, since service the Veteran has received varying 
diagnoses.  These include: (1) sociopath personality-
antisocial reaction, (2) paranoid-schizoid, (3) schizoid 
personality disorder, (4) schizophrenia, chronic, paranoid 
type, (5) manic depressive, bipolar, (6) schizo-affective 
disorder, (7) schizoaffective schizophrenia, and (8) schizo-
affective disorder-bipolar type. The Board finds that a VA 
examination is also necessary to accurately determine, to the 
extent possible, the Veteran's psychiatric diagnosis. 

Moreover, if it is determined that the Veteran's acquired 
psychiatric disorder preexisted service, the Board finds that 
the record does not contain a competent opinion addressing 
whether his acquired psychiatric disorder was aggravated by 
his active service. Such an opinion is critical to the claim, 
and should be obtained. Wisch v. Brown, 8 Vet. App. 139 
(1995).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
a psychiatric examination.  The claims 
folder must be made available to the 
examiner for review and its 
availability should be noted in the 
opinion that is provided.

The examiner is specifically requested 
to: 

*	(a) state all currently diagnosed 
psychiatric disabilities, clearly 
identifying any personality 
disorder therein; 
*	(b) identify the approximate date 
of onset for any chronic acquired 
disability identified; 
*	(c) if it is determined that the 
Veteran's acquired psychiatric 
disorder preexisted service, the 
examiner is asked to opine whether 
it is at least as likely as not 
that the Veteran's acquired 
psychiatric disorder, was 
aggravated (i.e., underwent a 
permanent increase in severity) as 
a result of active service; 
*	(d) if the examiner determines 
that the Veteran's acquired 
psychiatric disorder did not exist 
prior to service, and was incurred 
in service, (s)he is asked to 
provide an opinion as to whether 
it is at least as likely than not 
(i.e., probability of 50 percent) 
that the Veteran's acquired 
psychiatric disorder, is causally 
related to service; 
*	(e) identify whether it is at 
least as likely as not, based upon 
the evidence of record, that any 
psychoses were present within one 
year from discharge from active 
service. Any opinion offered 
should be accompanied by a clear 
rationale consistent with the 
evidence of record.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement 
of the Case (SOC). 

If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate SSOC and be provided an 
opportunity to respond. Thereafter, the 
case should be returned to the Board 
for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


